 

Exhibit 10.1

 



AMENDED AND RESTATED EXCHANGE AGREEMENT

 

AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”) is made as of the 2nd
day of November 2016, by and between, Great Basin Scientific, Inc., a Delaware
corporation (the “Company”), and the investor signatory hereto (the “Investor”).

 

WHEREAS, reference is hereby made to (a) that certain Securities Purchase
Agreement, dated December 28, 2015, by and among the Company, the Investor and
certain other buyers signatory thereto (the “2015 SPA”), pursuant to which the
Investor and such other buyers acquired (i) senior secured convertible notes
issued pursuant to the 2015 SPA (the “2015 Notes”) and (ii) warrants to acquire
shares of the Company's common stock, par value $0.0001 per share (the ”Common
Stock”) issued pursuant to the 2015 SPA (the “2015 Warrants”), (b) that certain
Securities Purchase Agreement, dated June 29, 2016, by and among the Company,
the Investor and certain other buyers signatory thereto (the “2016 SPA” and
together with the 2015 SPA, each, an “SPA” and collectively, the “SPAs”),
pursuant to which the Investor and such other buyers acquired (i) senior secured
convertible notes issued pursuant to the 2016 SPA (the “2016 Notes”) and (ii)
warrants to acquire shares of Common Stock issued pursuant to the 2016 SPA (the
“2016 Warrants”), (c) that certain amended and restated leak-out agreement,
dated October 17, 2016, by and between the Company and the Investor (the
“Leak-Out Agreement”) and (d) that certain Exchange Agreement, dated October 2,
2016, by and between the Company and the Investor (the “Original Exchange
Agreement”). Capitalized terms not defined herein shall have the meaning as set
forth in the 2015 SPA and/or 2015 Notes, as applicable.

 

WHEREAS, the parties hereto desire to amend and restate the Original Exchange
Agreement as provided herein.

 

WHEREAS, the Company has authorized a new series of convertible Preferred Stock
of the Company designated as Series F Convertible Preferred Stock, $0.001 par
value, the terms of which are set forth in the Certificate of Designations for
such series of Preferred Stock (the “Certificate of Designations”) in the form
attached hereto as Exhibit A (together with any convertible preferred shares
issued in replacement thereof in accordance with the terms thereof, the “Series
F Preferred Stock”), which Series F Preferred Stock shall be convertible into
shares of Common Stock (such shares of Common Stock issuable pursuant to the
terms of the Certificate of Designations, including, without limitation, upon
conversion or otherwise, collectively, the “Preferred Conversion Shares”), in
accordance with the terms of the Certificate of Designations.

 

WHEREAS, in exchange for the aggregate principal amount of the 2015 Notes
outstanding as of the Closing Date (as defined below) (together with any accrued
and unpaid interest thereon and late charges, if any, on such principal and
interest, the “Exchange Note”, and such aggregate outstanding amount thereunder,
the “Exchange Note Amount”), the Company desires to issue to the Investor, such
aggregate number of shares of Series F Preferred Stock (the “Preferred Shares”)
equal to the quotient of (x) the Exchange Note Amount, divided by (y) $1,000
(rounded up to the nearest whole share), all as set forth on the Investor's
signature page attached hereto.

 



 

 

 

WHEREAS, the exchange of the Exchange Note for the Preferred Shares is being
made in reliance upon the exemption from registration provided by Section
4(a)(2) and Rule 144(d)(3)(ii) of the Securities Act of 1933, as amended (the
“1933 Act”).

 

WHEREAS, concurrently herewith, the Company is entering into agreements with
holders of 2015 Notes representing at least the Required Holders (as defined in
the 2015 Notes) (each, an “Other Investor”, and such agreements, each an “Other
Agreement”) substantially in the form of this Agreement (other than with respect
to the identity of the Investor, any provision regarding the reimbursement of
legal fees and proportional changes reflecting the different aggregate principal
amount of the 2015 Notes of such Other Investor then outstanding).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the promises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.       Exchange. On the Closing Date, subject to the terms and conditions of
this Agreement, the Investor shall, and the Company shall, pursuant to Section
4(a)(2) and Rule 144(d)(3)(ii) of the 1933 Act, exchange the Exchange Note for
the Preferred Shares. At the Closing (as defined below), the following
transactions shall occur (such transactions in this Section 1, the “Exchange”):

 

1.1       As of the Closing Date (as defined below), the Exchange Note shall be
free and clear of all Liens. Upon receipt of the Preferred Shares in accordance
with Section 1.2, all of the Investor’s rights under the Exchange Note shall be
extinguished (including, without limitation, the rights to receive any accrued
and unpaid interest thereon or any other shares of Common Stock with respect
thereto).

 

1.2       On the Closing Date, the Company shall issue the Preferred Shares to
the Investor (or its designee). Promptly after the Closing Date the Company
shall deliver a certificate evidencing the Preferred Shares to the Investor (or
its designee). On the Closing Date, the Investor shall be deemed for all
corporate purposes to have become the holder of record of the Preferred Shares
and shall have the right to convert the Preferred Shares, irrespective of the
date the Company delivers the certificate evidencing the Preferred Shares to the
Investor. For the avoidance of doubt, the Investor shall be entitled to exercise
all of its rights with respect to the Preferred Shares, including without
limitation, the right to convert the Preferred Shares into Common Stock in
accordance with the terms of the Certificate of Designations, immediately
following the Closing (as defined below), irrespective of when the certificate
for the Preferred Shares is delivered to the Investor.

 



2 

 

 

1.3       The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchange.

 

2.       Voluntary Reduction Notice; Waivers; Release; Leak-Out Amendment.

 

2.1       Voluntary Reduction Notice. Effective as of the date the holders of
2015 Notes representing at least the Required Holders (as defined in the 2015
Notes) shall have executed either this Agreement or an Other Agreement (the
“Effective Date”), pursuant to Section 7(d) of the 2015 Notes, the Company
hereby elects to lower (but in no event increase) the Conversion Price of each
of the 2015 Notes of the Investor and each Other Investor with respect to any
given Trading Day during the period (the “Voluntary Reduction Period”, and any
such reduction, each a “Voluntary Reduction”) commencing on the Effective Date,
through and including November 17, 2016, to the Alternate Conversion Price (as
defined below) for such Trading Day. For the purpose of this Section 2.1, the
“Alternate Conversion Price” for any given Trading Day during the Voluntary
Reduction Period shall equal 85% of the lowest daily Weighted Average Price of
the Common Stock during the five (5) consecutive Trading Days ending and
including such given Trading Day (with all such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination,
reclassification or other similar transaction during such applicable period).

 

2.2       Waivers

 

(a)       Effective as of the Effective Date, the Investor hereby waives any
reduction in: (i) the exercise price of its 2015 Warrants pursuant to Section
2(a) thereof, (ii) the exercise price of its 2016 Warrants pursuant to Section
2(a) thereof and (iii) the conversion price of its 2016 Notes pursuant to
Section 7(a) thereof, in each case, solely as a result of any Voluntary
Reduction pursuant to Section 2.1 hereof.

 

(b)       Effective as of the Effective Date, the Investor hereby elects
pursuant to Section 8(d) of the 2015 Notes to defer the Installment Amount with
respect to the Investor's 2015 Notes with respect to the Installment Date
occurring thereunder on November 30, 2016 until the Installment Date of December
30, 2016 (including, without limitation, any rights to receive pre-delivery of
shares of Common Stock with respect to such Installment Amount on or prior to
December 1, 2016).

 

(c)       Effective as of the Effective Date, the 2015 Notes are hereby amended
to add a new Section 8(g) at the end of Section 8 of the 2015 Notes that
provides as follows:

 

"(g)       October 31, 2016 Installment Date. Notwithstanding Section 8(d) to
the contrary, the portion of the Installment Amount due on the October 31, 2016
Installment Date equal to the product obtained by multiplying (x) the number of
Pre-Installment Conversion Shares delivered by the Company to the Holder with
respect to such Installment Date and (y) the Company Conversion Price as in
effect on such Installment Date, shall not be allowed to be deferred by the
Holder to a later Installment Date."

 



3 

 

 

(d)       Effective as of the Effective Date, the Investor waives any right
pursuant to Section 8(e) of the 2015 Notes to deliver any Acceleration Notice
during the period commencing on the Effective Date and ending on December 1,
2016, inclusive, with respect to the Installment Amount due on the November 30,
2016 Installment Date.

 

(e)       Effective as of the Effective Date, the Investor hereby waives the
notice provisions Section 4(n) of each SPA, solely with respect to the
transactions contemplated by this Agreement and each Other Agreement (the “Right
of Participation Waiver”).

 

(f)       So long as any Preferred Shares of the Investor remains outstanding,
the Company shall reserve the Initial Required Reserve Amount (as defined below)
of shares of Common Stock for conversion of the Preferred Shares of the
Investor. Except for such obligation to reserve the Initial Required Reserve
Amount in accordance with the immediately preceding sentence, effective as of
the Effective Date, the Investor hereby waives any obligation of the Company to
reserve shares of Common Stock with respect to any securities of the Company
held by the Holder pursuant to the Transaction Documents (as defined in the 2015
SPA), the Transaction Documents (as defined in the 2016 SPA) or this Agreement.
Except for such reservation of shares of Common Stock set forth on Schedule
2.2(f) attached hereto, the Initial Required Reserve Amount (together with the
Initial Required Reserve Amount (as defined in each Other Agreement) of each
Other Investor pursuant to each Other Agreement), in the aggregate, represents
all authorized, but unissued shares of Common Stock as of the Closing Date.

 

(g)       Effective as of the Effective Date, the Investor hereby waives any
restriction or other prohibition on the Company consummating a reverse share
split of the Common Stock of the Company with respect to any securities of the
Company held by the Holder pursuant to the Transaction Documents (as defined in
the 2015 SPA), the Transaction Documents (as defined in the 2016 SPA) or this
Agreement.

 

2.3       Release. On the Closing Date the Investor shall cause all amounts held
in such Investor’s Holder Master Restricted Account with respect to the 2015
Notes to be transferred to the operating account of the Company, in each case,
pursuant to written instructions provided by the Company [INSERT IN HUDSON BAY
AGREEMENT ONLY: (less the Investor Counsel Expense (as defined below), which
shall be released to Schulte Roth & Zabel LLP))].

 

2.4       Leak-Out Amendment. As of the Effective Date the Leak-Out Agreement is
hereby amended as follows:

 

(a)       Notwithstanding anything in the Leak-Out Agreement to the contrary,
the Restricted Period (as defined in the Leak-Out Agreement) shall hereby be
extended from and including November 1, 2016 through and ending and including
November 30, 2016.

 



4 

 

 

3.       The Closing(s). Subject to the conditions set forth below, the Exchange
shall take place at the offices of Kelley Drye & Warren LLP, 101 Park Avenue,
New York, NY 10178, on the Effective Date, or at such other time and place as
the Company and the Investor mutually agree (the “Closing” and the “Closing
Date”).

 

4.       Closing Conditions.

 

4.1       Condition’s to Investor’s Obligations. The obligation of the Investor
to consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a)        Representations and Warranties(b) . The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which are accurate in
all respects) on the date hereof and on and as of the Closing Date as if made on
and as of such date (except for representations and warranties that speak as of
a specific date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which are accurate in all respects) as of such specified date).

 

(c)       Issuance of Securities(d) . At the Closing, the Company shall issue
the Preferred Shares on the books and records of the Company.

 

(e)       No Actions(f) . No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(g)       Proceedings and Documents(h) . All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

 

(i)       No Event of Default. On each Trading Day during the twenty (20)
Trading Days immediately preceding the Closing Date, no Event of Default or
event that with the passage of time or giving of notice would constitute an
Event of Default shall have occurred (unless waived in writing by the Required
Holders (as defined in the 2015 Notes)).

 

(j)       Minimum Volume. Unless waived in writing by the Required Holders (as
defined in the 2015 Notes), the quotient of (x) the sum of each daily dollar
trading volume of the Common Stock as reported by Bloomberg for each Trading Day
during the twenty (20) consecutive Trading Days immediately preceding the
Closing Date, divided by (y) twenty (20) shall be at least $300,000.

 



5 

 

 

(k)       Listing. On each Trading Day during the twenty (20) Trading Days
immediately preceding the Closing Date, the Common Stock (I) shall be designated
for quotation or listed on an Eligible Market and (II) shall not have been
suspended.

 

(l)       No Material Non-Public Information. As of the Closing Date, the
Investor shall not be in possession of any material, nonpublic information
received from the Company, any Subsidiary or its respective agents or
Affiliates.

 

(m)       No Public Information Failure. As of the Closing Date, the Company
shall have no knowledge of any fact that would cause any Preferred Shares or
Preferred Conversion Shares (without regard to any restriction or limitation on
conversion of the Preferred Shares), not to be eligible for resale pursuant to
(i) Rule 144 without any volume limitation by the Investor (including, without
limitation, by virtue of an existing or expected Public Information Failure) or
(ii) any applicable state securities laws.

 

(n)       Certificate of Designations. As of the Closing Date, the Certificate
of Designations shall have been filed with the Secretary of State of Delaware
and shall be in full force and effect.

 

4.2       Condition’s to the Company’s Obligations. The obligation of the
Company to consummate the Exchange is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or at the Closing in question, of
each of the following conditions:

 

(a)       Representations and Warranties(b) . The representations and warranties
of the Investor contained in this Agreement shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or material adverse effect, which are accurate in all
respects) on the date hereof and on and as of the Closing Date as if made on and
as of such date (except for representations and warranties that speak as of a
specific date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which are accurate in all respects) as of such specified date).

 

(b)       Waiver. The Company shall have obtained the waiver of the Right of
Participation Waiver of the Investor and all Other Investors.

 

(c)       No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d)       Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 



6 

 

 

5.1       Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor that:

 

5.1       Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect (as defined below) on its business or
properties. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, if any, individually or taken as
a whole, or on the transactions contemplated hereby or on the Transaction
Documents (as defined below) or by the agreements and instruments to be entered
into (or entered into) in connection herewith or therewith, or on the authority
or ability of the Company to perform its obligations under this Agreement or the
Transaction Documents.

 

5.2       Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Documents and the
performance of all obligations of the Company hereunder and thereunder, and the
authorization of the Exchange, the issuance (and reservation for issuance) of
the Preferred Shares and the Preferred Conversion Shares (collectively, the
“Securities”) have been taken on or prior to the date hereof. The Certificate of
Designations has been validly filed with the Secretary of State of Delaware and,
as of the date hereof and the Closing Date, remains in full force and effect.

 

5.3       Valid Issuance of the Securities. The Preferred Shares when issued and
delivered in accordance with the terms of this Agreement, for the consideration
expressed herein, and the Preferred Conversion Shares when issued in accordance
with the terms of the Certificate of Designations, for the consideration
expressed therein, will be duly and validly issued, fully paid and
non-assessable. Upon conversion of the Preferred Shares, the Preferred
Conversion Shares are freely tradable and shall not be required to bear any 1933
Act or other restrictive legend. The Company agrees to take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue unrestricted Preferred Conversion
Shares that are freely tradable on the principal Eligible Market on which the
Common Stock then trades without restriction and not containing any restrictive
legend without the need for any action by the Investor. As of the Closing, such
aggregate number of shares of Common Stock set forth on the signature page of
the Investor (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) (the "Initial Required Reserve Amount") shall have been duly authorized
and reserved for issuance of Common Stock with respect to the Investor's
Preferred Shares.

 

5.4       Offering. Neither the Company, nor any of its affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. The Company shall be
responsible for the payment of any placement agent's fees, financial advisory
fees, or brokers' commissions (other than for persons engaged by the Investor or
its investment advisor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, placement agent fees payable
to ROTH Capital Partners, LLC, as placement agent (the "Placement Agent") in
connection with the sale of the Securities. The Company shall pay, and hold the
Investor harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim. The Company acknowledges that it has engaged the Placement
Agent in connection with the sale of the Securities. Other than the Placement
Agent, neither the Company nor any of its Subsidiaries has engaged any placement
agent or other agent in connection with the sale of the Securities. The offer
and issuance of the Securities as contemplated by this Agreement are exempt from
the registration requirements of the 1933 Act and the qualification or
registration requirements of state securities laws or other applicable blue sky
laws. Neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.

 



7 

 

 

5.5       Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect, and the Company has
not received written notice of any such violation.

 

5.6       Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any Person, not already obtained, is required
in connection with the execution and delivery of this Agreement by the Company
or the consummation by the Company of the transactions provided for herein and
therein.

 

5.7       Acknowledgment Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the other
documents entered into in connection herewith (collectively, the “Transaction
Documents”) and the transactions contemplated hereby and thereby and that the
Investor is not (i) an officer or director of the Company, (ii) an “affiliate”
of the Company (as defined in Rule 144 promulgated under the 1933 Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act).
The Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated hereby and thereby,
and any advice given by the Investor or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor’s acceptance of the
Preferred Shares. The Company further represents to the Investor that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

 

5.8       Absence of Litigation. Except as set forth in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock, the Exchange Note or any of the Company’s officers or
directors in their capacities as such.

 



8 

 

 

5.9       No Group. The Company acknowledges that, to the Company’s knowledge,
the Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the 1933 Act and the rules and
regulations promulgated thereunder.

 

5.10       Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Company is a party have been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Company of
this Agreement and each Transaction Document to which the Company is a party and
the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Company or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party or by
which it is bound, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities or “blue sky”
laws) applicable to the Company, except in the case of clause (ii) above, for
such conflicts, defaults or rights which would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

5.11       Disclosure. Other than as set forth in the 8-K Filing (as defined
below), the Company confirms that neither it nor any other Person acting on its
behalf has provided the Investor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information. The Company understands and confirms that the Investor
will rely on the foregoing representations in effecting transactions in the
Exchange Securities.

 

5.12       Capitalization. As of the date hereof, the Company has 95,083,052
shares of Common Stock issued and outstanding.

 

6.       Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 



9 

 

 

6.2       Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

 

6.3       No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

6.4       Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.

 

6.5       Ownership of Original Note. The Investor owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Exchange Note
free and clear of all rights and Liens (other than pledges or security interests
(x) arising by operation of applicable securities laws and (y) that the Investor
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker). The Investor has full power and
authority to transfer and dispose of the Exchange Note to the Company free and
clear of any right or Lien. Other than the transactions contemplated by this
Agreement, there is no outstanding vote, plan, pending proposal, or other right
of any Person to acquire all or any part of the Exchange Note or any shares of
Common Stock issuable upon conversion of the Exchange Note.

 



10 

 

 

7.       Additional Covenants 

 

7.1       Disclosure. The Company shall, on or before 8:30 a.m., New York City
time, on the first business day after the date of this Agreement, issue a press
release and Current Report on Form 8-K disclosing all material terms of the
transactions contemplated hereby and attaching the form of this Agreement as an
exhibit thereto (collectively with all exhibits attached thereto, the “8-K
Filing”). From and after the issuance of the 8-K Filing, the Investor shall not
be in possession of any material, nonpublic information received from the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that is not disclosed in the 8-K
Filing. The Company shall not, and shall cause its officers, directors,
employees, affiliates and agents, not to, provide the Investor with any
material, nonpublic information regarding the Company from and after the filing
of the 8-K Filing without the express written consent of the Investor. To the
extent that the Company delivers any material, non-public information to the
Investor without the Investor's express prior written consent, the Company
hereby covenants and agrees that the Investor shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent with respect to,
or a duty to the to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent or not to trade
on the basis of, such material, non-public information. The Company shall not
disclose the name of the Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Investor or any of its affiliates, on the other hand, shall
terminate and be of no further force or effect. The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

7.2       Listing. The Company shall promptly secure the listing or designation
for quotation (as applicable) of all of the Preferred Conversion Shares upon
each Eligible Market upon which the Common Stock is then listed or designated
for quotation (as applicable) (subject to official notice of issuance) and shall
maintain such listing of all the Preferred Conversion Shares from time to time
issuable under the terms of the Transaction Documents. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 7.2.

 

7.3       Holding Period. For the purposes of Rule 144 of the 1933 Act, the
Company acknowledges that (i) the holding period of the Exchange Note may be
tacked onto the holding period of the Preferred Shares (and upon conversion of
the Preferred Shares, the Preferred Conversion Shares) and (ii) the holding
period of the Preferred Shares may be tacked onto the holding period of the
Preferred Conversion Shares, and the Company agrees not to take a position
contrary to this Section 7.3.

 



11 

 

 

7.4       Blue Sky. The Company shall make all filings and reports relating to
the Exchange required under applicable securities or “Blue Sky” laws of the
states of the United States following the date hereof, if any.

 

7.5       Fees and Expenses. [INSERT IN HUDSON BAY AGREEMENT ONLY: The Company
shall reimburse the Investor for its legal fees and expenses in connection with
the preparation and negotiation of this Agreement and transactions contemplated
thereby, in an amount not to exceed $8,000, which the Investor may withhold from
the cash released to the Company from the Investor's Holder Master Restricted
Account on or prior to the Effective Date pursuant to Section 2.3(i) (the
“Investor Counsel Expense”). The Investor Counsel Expense shall be paid by the
Company whether or not the transactions contemplated by this Agreement are
consummated.] Except as otherwise set forth above, each party to this Agreement
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

7.6       Officer’s Certificate. At any time the Preferred Shares remain
outstanding, with respect to any record date of any stockholder meeting of the
Company, if requested by the Company in writing, the Holder shall deliver to the
Company, no later than the second (2nd) Business Day after such request, a
certificate, signed by an authorized officer of the Holder, certifying to the
number of shares of Common Stock held by such Holder and its Attribution Parties
as of such record date for such meeting of shareholders.

 

8.       Miscellaneous

 

8.1       Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

8.2       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



12 

 

 

8.3       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.4       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one Business
Day after deposit with an overnight courier service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

 

If to the Company:

 

Great Basin Scientific, Inc.
2441 South 3850 West
Salt Lake City, UT 84120
Telephone: (801) 990-1055 ext. 112
Facsimile: (801) 990-1051
Attention: Jeff Rona

 

With a copy to:

 

Dorsey & Whitney LLP
1400 Wewatta Street, Suite 400
Denver, CO 80202
Telephone: (303) 352-1133
Facsimile: (303) 629-3450
Attention: Jason K. Brenkert, Esq.
Email: brenkert.jason@dorsey.com

 

and

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: 212-808-7540
Facsimile: (212) 808-7897
Attention: Michael Adelstein, Esq.
Email: madelstein@kelleydrye.com

 



13 

 

 

If to the Investor, to its address, facsimile number and e-mail address set
forth on its signature page hereto,

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

8.5       Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this transaction
(excluding any fees required to be paid by the Company to Roth Capital Partners,
LLC in connection with the original Transaction Documents). The Company shall
indemnify and hold harmless the Investor from any liability for any commission
or compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

8.6       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investor.

 

8.7       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

8.8       Entire Agreement. This Agreement together with the Leak-Out Agreement,
represents the entire agreement and understandings between the parties
concerning the Exchange and the other matters described herein and therein and
supersedes and replaces any and all prior agreements and understandings solely
with respect to the subject matter hereof and thereof. Notwithstanding anything
herein to the contrary, nothing herein shall amend, modify or waive any term or
condition of the Leak-Out Agreement or of any of the other Transaction Documents
(as defined in each of the SPAs) (other than the 2015 Notes, which shall be
cancelled following the consummation of the Exchange pursuant to Section 1.1).

 



14 

 

 

8.9       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.10       Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

8.11       No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

8.12       Survival. The representations, warranties and covenants of the
Company and the Investor contained herein shall survive the Closing and delivery
of the Securities.

 

8.13       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.14       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

8.15       Independent Nature of Investor's Obligations and Rights. The
obligations of the Investor under this Agreement are several and not joint with
the obligations of any Other Investor, and the Investor shall not be responsible
in any way for the performance of the obligations of any Other Investor under
any Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Investors as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Investor and Other
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Investor and the Other Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Investor confirm that the Investor
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

 



15 

 

 

8.16       Equal Treatment Acknowledgement; Most Favored Nations. The parties
hereto herby acknowledge and agree that, in accordance with Section 9(e) of each
SPA, the Company is obligated to present the terms of this offering to each
Other Investor; provided that each Other Agreement shall be negotiated
separately with each Other Investor and shall not in any way be construed as the
Investor or any Other Investor acting in concert or as a group with respect to
the purchase, disposition or voting of securities of the Company or otherwise.
The Company hereby represents and warrants as of the date hereof and covenants
and agrees that none of the terms offered to any Person with respect to the
Exchange, including, without limitation with respect to any consent, release,
amendment, settlement, or waiver relating to the Exchange (each an “Exchange
Document”), is or will be more favorable to such Person than those of the
Investor and this Agreement. If, and whenever on or after the date hereof, the
Company enters into an Exchange Document, then (i) the Company shall provide
notice thereof to the Investor immediately following the occurrence thereof and
(ii) the terms and conditions of this Agreement shall be, without any further
action by the Investor or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Investor shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Exchange Document, provided that upon written notice to the
Company at any time the Investor may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Investor as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Investor. The provisions of this
Section 8.16 shall apply similarly and equally to each Exchange Document.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

16 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 



  THE COMPANY         GREAT BASIN SCIENTIFIC, INC.               By:        
Name:     Title:



 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 



  INVESTOR:                                 By:     Name:   Title:              
Address for Notices:                           Fax#:           SSN#:           
Number of Preferred Shares:         Initial Required Reservation Amount:      

 

  Maximum Percentage:   



 

 

 

 

EXHIBIT A

 

 

Certificate of Designations.

 

 

[See attached]

 

 

 

 

Schedule 2.2(f)

 

Other Shares of Common Stock Reserved

 

Total of 38,654 shares of Common Stock reserved (including 38,438 shares of
Common Stock reserved with respect to the Series G Warrants outstanding as of
the date hereof)

 



 

